DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed. The closest prior art of record fails to anticipate nor render obvious to claimed invention. Salem et al.1 teach estimating a sequence of high resolution (HR) frames on the basis of a first sequence of low resolution (LR) and a second sequence of LR frames corresponding to two different sampling rates acquired using two cameras. However, the prior art fail to specifically teach estimating a sequence of said HR frames, from an input sequence of said LR frames, using a structured subspace framework that leverages pairs of LR dictionaries, respectively, wherein one member of each of said pairs of LR dictionaries is directly created, and a second member of each of said pairs is indirectly created, from the input sequence of LR frames to create estimated HR versions of said frames.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Salem, Faisal, and Andrew E. Yagle. "Super-resolution of dynamic scenes using sampling rate diversity." IEEE Transactions on Image Processing 25.8 (2016): 3459-3474.